<-`d/7

'?dwg`\{

:d°+<; le

Pz/ ¢<).')1.=) '3 °O'T°
'_7"]'7 /'v`rouvL/S VQ?+[C

\-\_ 8?.§ 8 7_V
o£€ -.'_

EXH|B|T

355

Prepared by and wm w Bllllllllll!llllllllllllllllllllllllllllllllllllllllllllllllllllllllllll

wanda Freeman PG 7 - 30 03115,2

l l l n 0 . _
Ditech Financia| LLC §NESCT§J ‘016033769 DEBRA g£nc§§;g¢jEM/'
TMp TG ED YORK Ss REG!STER oF DEEDS

7360 S. Kyrene Road
Nlai| Stop T330
Tempe, AZ 85283
(888)315-8733

ASS|GNMENT OF MORTGAGE

Account #:
PlN #:

 

FOR VALUE RECE|VEDl the undersigned holder of a Nlortgage (herein “Assignor") whose address is
7360 S. Kyrene Rd., Tempe, AZ 85283, does hereby grant, sellI assignl transfer and convey, unto
Federal National Mortgage Association (a/k/a "Fannie Mae"), whose address is P.O. Box 650043,
Dallas, TX 75265-0043 its successor and assigns. all its right, title and interest in and to a certain
Mortgage described below, and obligations therein described, the money due and to become due thereon
with interest, and all rights accrued or to accrue under such Mortgage.

Executor: Steven Clegg, Sarah Beth Clegg

Date Executed: May 17, 2007

Amount: $158,900.00

Recorded Date: May 21, 2007

Book/PagelDocument Book 15162 Page 0524 Doc# 2007024376
Number:

County: York

State: Maine

TO HAVE AND TO HOLD the same unto Assignee, its successor and assigns, forever, subject only to
the terms and conditions of the above-described Nlortgage.

lN WM'}NESS WHEREOF, the undersigned Assignor has executed this Assignment of l\/lortgage on

§[1§25115.

Assignment of Mortgage
Page | 1

BK 17298

Page 28 |NSTR#I 2016033769

Ditech Financial LLC fikla Green Tree
Servicing LLC, as Attorney-ln-Fact for
Federal National Mortgage Association

/ 2 J1“"!” /4;'}?47/#“¢§;‘ BY;

Witness: mama Name: Edward Born
TO M Sa Title: AssistantVice President

J _
Witness: Patricia Outcalt

State of AR|ZONA
County of MAR|COPA
r\
OnAUJ 0 h‘ 2016 , before me, the undersigned, personally appeared
F.F]Ward Bor r.- , Assistant Vice President for Ditech Financlal LLC flkla Green Tree

 

Servicing LLC, as Attorney-ln-Fact for Federal National Mortgage Association personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the instrumentl the individual(s)l or the
person upon behalf of which the individual(s) acted, executed the instrument and that such individual
made such appearance before the undersigned in the City of Tempe, State of Arizona.

 

Notary Public U U U

Tami Wycotl
Notary Public
Maricopa County. Arizona
My Cornm. Exp'\res 03 04-18

 

   

Account Number-

Assignment of Mortgage
Page | 2

BK17298

Page 29 lNSTR#Z 2016033769

EXHIB|T “A”

A certain lot or parcel of land, together with the buildings thereon, situated in said
Town of Sanford on the Westeriy side of the highway leading from Sanford to
Wells but not adjacent thereto, and being bounded and described as follows:

Beginning at a pipe driven in the ground on the Easterly sideline of a nfty (50)
feet right-of-way, thence South twenty-seven (27) degrees thirty minutes (30')
East by the Easterly sideline of said right-of~way one hundred (100) feet to a pipe
driven in the ground‘, thence North sixty-two (62) degrees thirty minutes (30')
East by land now or formerly of Sheldon W. Weyland one hundred two and thirty-
seven hundredths (102.37) feet to a pipe driven in the ground; thence North
seventeen (17) degrees thirty minutes (30') West by other land now or formerly of
said Weyland one hundred and fifty~four hundredths (i 01.54) feet to a pipe
driven in the ground; thence South sixty-two degrees (62) degrees thirty minutes
(30') West by land of said Weyland one hundred twenty (120) feet to the point of
beginning

AccountNumbe-

Assignment of Mortgage
Page | 3

BK 17298

Page 30 |NSTR#I 2016033769 LAST F’AGE OF DOCUMENT

EXH|BIT “A” (cont’d)

Together With a right~of~way fifty (50) feet in width in all places to and from said
highway a distance of six hundred thirty (630) feet, more or less, as measured
along the centerline of said right-of-way. The center line running North 27
degrees 30’ West three hundred (300) feet to an ang|e, thence running North 51
degrees 53’ East on a line parallel to and one hundred twenty-five (125) feet
Southerly of the Weyland’s Northerly property line as indicated by granite
monuments set in the ground on said property llne.

Subject to the following restrictions for the benefit of other land of She|don W.
Weyland in this same tract and subdivision and for the benefit of the grantees,
their heirs and assigns, and of the other subsequent owners of any of said land;
Narnely, that the grantees, their heirs and assigns, shall erect or permit to be
erected on the granted premises only a single private dwelling house on said lot
and a private garage appurtenant to the same, and no such dwelling shall be
erected or permitted to be erected which shall cost less than six thousand dollars
to build, and no business or commercial enterprise of any kind shall be
conducted or permitted to be conducted on the above conveyed premises, and
no animals or fowls other than household pets shall be kept or permitted to be
kept on the above described premises.

Fortitle reference see Book 12874, Page 239, York County Registry of Deeds.

Account Numbe-

Assignment of Mortgage
Page | 4

